Citation Nr: 0619103	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 3, 1969 to 
April 22, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision issued in 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The Board 
notes that the appellant's sister has filed an application 
for review of the appellant's military records and discharge.  
The issue of the character of the appellant's discharge is 
not before the Board, and it is not relevant to the Board's 
decision in this appeal. 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

 1.  In an October 1969 decision, the RO denied service 
connection for a psychiatric disability, diagnosed as 
chronic, undifferentiated type schizophrenic reaction; the 
appellant did not file a notice of disagreement and the 
decision is final.

2.  In an April 1997 decision, the RO determined no new and 
material evidence had been received since the October 1969 
rating decision.  The RO noted that the appellant must submit 
new medical evidence to show that his condition was caused or 
made worse by his military service.  The appellant was 
notified of the decision and of his appellate rights; 
however, he did not appeal the decision.  

3.  Evidence added to the record since the April 1997 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the appellant's service-connection claim for 
an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision, which determined no new 
and material evidence had been received to reopen the 
appellant's claim seeking entitlement to service connection 
for an acquired psychiatric disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

2.  New and material evidence sufficient to reopen the 
appellant's service connection claim for an acquired 
psychiatric disability has not been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a May 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The May 
2003 letter informed the appellant what additional 
information or evidence was needed to support his claim and 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  The appellant was informed 
that he must submit evidence that has not been previously 
submitted before that showed his mental disorder was incurred 
in or aggravated by his active military service.  It was 
further pointed out that new and material evidence must raise 
a reasonable possibility, that when considered with all the 
evidence of record, that the outcome would change.  The 
evidence could not simply be redundant or cumulative of the 
that which had been reviewed previously to decide the claim.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2005)).  The Secretary is not required 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that new and material evidence 
has not been receive to reopen the claim of service 
connection for the veteran's psychiatric disorder, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  The appellant has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.
 
Service medical and personnel records, VA and non-VA medical 
records and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and has satisfied, to the extent possible, 
the duty to assist.  The Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).


Analysis

Service connection for a psychiatric disability, diagnosed as 
chronic, undifferentiated type schizophrenic reaction was 
denied by the RO in an October 1969 decision and the veteran 
did not file a notice of disagreement within a year.  That 
decision is final.  The Board notes that it is unclear 
whether the RO notified the appellant of his appellate rights 
in connection with this decision.  However, the Court has 
noted that although current provisions require notice to the 
appellant of appellate rights, such law and regulations were 
not in effect prior to 1980.  See Parham v. West, 13 Vet. 
App. 59 (1999).  Thus, any failure to apprise the appellant 
of his appellate rights would not toll the appellate period; 
thus, the October 1969 decision is final.  38 U.S.C. 
§ 4005(c) (1969); 38 C.F.R. §38 U.S.C.A. §§ 19.110, 19.153 
(1969); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  

In an April 1997 decision, the RO determined no new and 
material evidence had been received since the October 1969 
rating decision.  The RO noted that the appellant must submit 
new medical evidence to show that his condition was caused or 
made worse by his military service.  The appellant was 
notified of the decision and of his appellate rights; 
however, he did not appeal the decision.

A final decision may not be reopened unless new and material 
evidence is received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).  The RO noted in its 1969 decision 
that, considering the very short period of service and the 
manifestations of the mental disorder described during 
service, the veteran's condition, diagnosed as schizophrenic 
reaction, preexisted service and was not aggravated by 
service.  In the April 1997 decision, the RO determined no 
new and material evidence had been since the October 1969 
rating decision.  The RO noted that the appellant must submit 
new medical evidence to show that his condition was caused or 
made worse by his military service.  The appellant was 
notified of the decision and of his appellate rights; 
however, he did not appeal the decision.
 
When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2005).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the RO decision dated in April 1997.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received by VA since the RO's April 1997 
decision includes treatment records from the VA Medical 
Center in Jackson, Mississippi, non-VA treatment records from 
Mississippi State Hospital, King's Daughters Medical Center, 
Southwest Mississippi Mental Health Center, and the Life 
Skills Center, extracts of the appellant's discharge records 
and lay statements.

The VA and non-VA medical records are new, in that they were 
not of record at the time of the April 1997 RO decision.  
Since this evidence is cumulative in nature, however, it is 
not material to the issue under consideration as it does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  These records reflect that the veteran has 
been diagnosed with chronic schizophrenic reaction, 
undifferentiated type, and has a long history of treatment 
for the disorder; however, none of the records suggest the 
veteran's current psychiatric disorder was either incurred in 
or aggravated by active military service.  

Regarding the extract of the appellant's discharge records, 
these simply indicate that the appellant served honorably and 
was discharged with a voided induction.  This has no bearing 
on the decision in this appeal.  

Finally, as to the lay statements by the appellant's sister 
and the appellant's own statements, the Board finds they, 
too, are not material as such lay opinions are not probative 
as to the question of causation or diagnosis.  They basically 
reiterate the appellant and his sister's earlier contentions 
that his psychiatric disorder was due to his time in service.  
The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, or provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995).  

Because none of the evidence submitted since April 1997 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for chronic schizophrenic reaction, 
undifferentiated type and the April 1997 decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.  


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection an acquired 
psychiatric disorder is not reopened and the appeal is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


